                                                            Case 1:18-cv-04917-LDH-VMS Document 13 Filed 10/24/18 Page 1 of 7 PageID #: 31



                                                            BARSHAY SANDERS, PLLC
                                                            100 Garden City Plaza, Suite 500
                                                            Garden City, New York 11530
                                                            Tel: (516) 203-7600
                                                            Fax: (516) 706-5055
                                                            Email: ConsumerRights@BarshaySanders.com
                                                            Attorneys for Plaintiff
                                                            Our File No.: 116045

                                                                                        UNITED STATES DISTRICT COURT
                                                                                        EASTERN DISTRICT OF NEW YORK



                                                             Yoel Smilowitz, individually and on behalf of all those       Docket No: 1:18-cv-04917-LDH-VMS
                                                             similarly situated,
                                                                                                                           FIRST AMENDED
                                                                                    Plaintiff,                             CLASS ACTION COMPLAINT

                                                                                         vs.
                                                                                                                           JURY TRIAL DEMANDED
BARSHAY | SANDERS PLLC
                         100 GARDEN CITY PLAZA, SUITE 500
                          GARDEN CITY, NEW YORK 11530




                                                             Recovery Solutions Group, LLC,

                                                                                    Defendant.


                                                                   Yoel Smilowitz, individually and on behalf of all those similarly situated (hereinafter
                                                            referred to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges
                                                            against Recovery Solutions Group, LLC (hereinafter referred to as “Defendant”), as follows:
                                                                                                    INTRODUCTION
                                                                   1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
                                                            15 U.S.C. § 1692, et seq. (“FDCPA”).
                                                                                               JURISDICTION AND VENUE
                                                                   2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                                            15 U.S.C. § 1692k(d).
                                                                   3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
                                                            or omissions giving rise to the claim occurred in this Judicial District.
                                                                   4.      At all relevant times, Defendant conducted business within the State of New York.




                                                                                                              1
                                                            Case 1:18-cv-04917-LDH-VMS Document 13 Filed 10/24/18 Page 2 of 7 PageID #: 32



                                                                                                         PARTIES

                                                                   5.       Plaintiff Yoel Smilowitz is an individual who is a citizen of the State of New York
                                                            residing in Kings County, New York.
                                                                   6.       Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
                                                                   7.       On information and belief, Defendant Recovery Solutions Group, LLC, is a
                                                            Delaware Limited Liability Company with a principal place of business in Sussex County,
                                                            Delaware.
                                                                   8.       Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
                                                            by consumers.
                                                                   9.       Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

                                                                                                     ALLEGATIONS

                                                                   10.      In or about September 2017, Plaintiff incurred a debt with Xchange Telecom
BARSHAY | SANDERS PLLC




                                                            totaling $102.81 (“the Debt”).
                         100 GARDEN CITY PLAZA, SUITE 500
                          GARDEN CITY, NEW YORK 11530




                                                                   11.      The Debt was primarily for personal, family or household purposes and is therefore
                                                            a “debt” as defined by 15 U.S.C. § 1692a(5).
                                                                   12.      On or about January 30, 2018, Plaintiff’s spouse and Xchange Telecom entered into
                                                            an agreement whereby Plaintiff agreed to pay $97.51 to Xchange Telecom for the Debt, and
                                                            Xchange Telecom agreed to consider the Debt paid in full upon receipt of such payment.
                                                                   13.      On or about January 30, 2018, Plaintiff paid $97.51 to Xchange Telecom in full
                                                            satisfaction of the Debt.
                                                                   14.      Thereafter, at an exact time known only to Defendant, the Debt was assigned or
                                                            otherwise transferred to Defendant for collection.
                                                                   15.      In its efforts to collect the Debt, Defendant contacted Plaintiff by letter (“the
                                                            Letter”) dated March 1, 2018. (“Exhibit 1.”)
                                                                   16.      Plaintiff received the Letter in or about the beginning of March 2018.
                                                                   17.      The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

                                                                                                     FIRST COUNT
                                                                                              Violation of 15 U.S.C. § 1692e

                                                                   18.      Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
                                                                   19.      The Letter states that Plaintiff owes a debt to Xchange Telecom totaling $102.81.



                                                                                                              2
                                                            Case 1:18-cv-04917-LDH-VMS Document 13 Filed 10/24/18 Page 3 of 7 PageID #: 33



                                                                    20.      The Letter alleges that on March 1, 2018, Plaintiff owed a debt to Xchange Telecom
                                                            in the amount of $102.81.
                                                                    21.      On March 1, 2018, Plaintiff did not owe $102.81 to Xchange Telecom for the Debt.
                                                                    22.      On March 1, 2018, Plaintiff did not owe any money to Xchange Telecom for the
                                                            Debt.
                                                                    23.      On March 1, 2018, the Debt was fully satisfied.
                                                                    24.      On March 1, 2018, the Debt was already extinguished.
                                                                    25.      15 U.S.C. § 1692e(2)(A) prohibits a debt collector from making a false
                                                            representation of the character, amount, or legal status of any debt.
                                                                    26.      Defendant’s allegation that Plaintiff owed $102.81 to Xchange Telecom is a false
                                                            representation of the character of the Debt, as the Debt was fully satisfied.
                                                                    27.      Defendant made a false representation of the character of the Debt, in violation of
                                                            15 U.S.C. § 1692e(2)(A).
                                                                    28.      Defendant’s allegation that Plaintiff owed $102.81 to Xchange Telecom is a false
BARSHAY | SANDERS PLLC
                         100 GARDEN CITY PLAZA, SUITE 500
                          GARDEN CITY, NEW YORK 11530




                                                            representation of the amount of the Debt, as the amount of the Debt was zero.
                                                                    29.      Defendant made a false representation of the amount of the Debt, in violation of 15
                                                            U.S.C. § 1692e(2)(A).
                                                                    30.      Defendant’s allegation that Plaintiff owed $102.81 to Xchange Telecom is a false
                                                            representation of the legal status of the Debt, as the Debt was extinguished.
                                                                    31.      Defendant made a false representation of the legal status of the Debt, in violation
                                                            of 15 U.S.C. § 1692e(2)(A).
                                                                    32.      15 U.S.C. § 1692e(10) prohibits a debt collector’s use of any false representation
                                                            or deceptive means to attempt to collect any debt.
                                                                    33.      Defendant’s allegation that Plaintiff owed $102.81 to Xchange Telecom is a false
                                                            representation used to attempt to collect the Debt, as Plaintiff did not owe Xchange Telecom
                                                            $102.81.
                                                                    34.      Defendant’s allegation that Plaintiff owed $102.81 to Xchange Telecom is a
                                                            deceptive means used to attempt to collect the Debt, as Plaintiff did not owe Xchange Telecom
                                                            $102.81.
                                                                    35.      For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
                                                            and 1692e(10).




                                                                                                              3
                                                            Case 1:18-cv-04917-LDH-VMS Document 13 Filed 10/24/18 Page 4 of 7 PageID #: 34



                                                                                                   SECOND COUNT
                                                                                              Violation of 15 U.S.C. § 1692f
                                                                                                      Unlawful Fee

                                                                   36.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
                                                                   37.     The Letter directs Plaintiff to Defendant’s website to make payment.
                                                                   38.     Defendant’s website is a “communication” as defined by 15 U.S.C. § 1692a(2).
                                                                   39.     15 U.S.C. § 1692f provides a debt collector may not use unfair or unconscionable
                                                            means to collect or attempt to collect any debt.
                                                                   40.     15 U.S.C. § 1692f(1) prohibits the collection of any amount, including any interest,
                                                            fee, charge, or expense incidental to the debt, unless such amount is expressly authorized by the
                                                            agreement creating the debt or permitted by law.
                                                                   41.     Defendant maintains a website at https://rsgcollect.com.
                                                                   42.     https://rsgcollect.com is a website to which Defendant directs consumers to make
                                                            payments for debts assigned to Defendant.
BARSHAY | SANDERS PLLC
                         100 GARDEN CITY PLAZA, SUITE 500
                          GARDEN CITY, NEW YORK 11530




                                                                   43.     https://rsgcollect.com is a website to which Defendant directs consumers to make
                                                            payments for debts Defendant attempts to collect.
                                                                   44.     https://rsgcollect.com is Defendant’s website.
                                                                   45.     In or about March 2018, after reading the Letter, Plaintiff accessed Defendnat’s
                                                            website.
                                                                   46.     In or about March 2018, Plaintiff accessed Defendnat’s website after being directed
                                                            to do so by the Letter.
                                                                   47.     Defendant’s website provides a payment portal, at https://rsgcollect.com/payment,
                                                            for consumers to make payments online.
                                                                   48.     In or about March 2018, after reading the Letter, Plaintiff accessed Defendnat’s
                                                            payment portal.
                                                                   49.     In or about March 2018, Plaintiff accessed Defendnat’s payment portal after being
                                                            directed to the website by the Letter.
                                                                   50.     Defendant’s payment portal set forth that Defendant charges a processing fee of 3%
                                                            for payments made by credit card.
                                                                   51.     Defendant’s payment portal set forth, “Note: 3% processing fee will be charged
                                                            on all credit cards.” (Emphasis in original).
                                                                   52.     In or about March 2018, Plaintiff observed that Defendant’s payment portal set
                                                            forth, “Note: 3% processing fee will be charged on all credit cards.” (Emphasis in original).


                                                                                                               4
                                                            Case 1:18-cv-04917-LDH-VMS Document 13 Filed 10/24/18 Page 5 of 7 PageID #: 35



                                                                    53.       Plaintiff considered making a payment of $5.30, but did not do so because of the
                                                            processing fee.
                                                                    54.       After the commencement of this action, but before the filing of this amended
                                                            complaint, Defendant changed its payment portal.
                                                                    55.       After the commencement of this action, but before the filing of this amended
                                                            complaint, Defendant disabled the credit card payment option on its payment portal.
                                                                    56.       After the commencement of this action, but before the filing of this amended
                                                            complaint, Defendant deleted the aforementioned processing fee notification.
                                                                    57.       The processing fee was not expressly authorized by the agreement creating the
                                                            Debt.
                                                                    58.       The processing fee is not permitted by law.
                                                                    59.       The processing fee is prohibited by 15 U.S.C. § 1692f(1).
                                                                    60.       Defendant violated 15 U.S.C. § 1692f by charging a processing fee.
                                                                    61.       Defendant violated 15 U.S.C. § 1692f by attempting to charge a processing fee.
BARSHAY | SANDERS PLLC
                         100 GARDEN CITY PLAZA, SUITE 500
                          GARDEN CITY, NEW YORK 11530




                                                                                                       THIRD COUNT
                                                                                                Violation of 15 U.S.C. § 1692e
                                                                                           False Representation as to Unlawful Fee

                                                                    62.       Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
                                                                    63.       15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
                                                            misleading representations or means in connection with the collection of any debt.
                                                                    64.       15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
                                                            or legal status of any debt.
                                                                    65.       15 U.S.C. § 1692e(2)(B) prohibits the false representation of any services rendered
                                                            or compensation that may be lawfully received by any debt collector for the collection of a debt.
                                                                    66.       Defendant violated Section 1692e by making a false representation that it is entitled
                                                            to receive compensation for payment via a processing fee.
                                                                    67.       The least sophisticated consumer would likely be deceived by the processing fee
                                                            language into believing that Defendant was legally entitled to collect the fee.
                                                                    68.       The least sophisticated consumer would likely be deceived in a material way by
                                                            Defendant’s conduct.
                                                                    69.       For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)


                                                                                                                5
                                                            Case 1:18-cv-04917-LDH-VMS Document 13 Filed 10/24/18 Page 6 of 7 PageID #: 36



                                                            and 1692e(2)(B).


                                                                                                 CLASS ALLEGATIONS
                                                                    70.     Plaintiff brings this action individually and as a class action on behalf of all persons
                                                            similarly situated in the State of New York from whom Defendant attempted to collect a consumer
                                                            debt and represented that it was entitled to receipt of a processing fee, from one year before the date
                                                            of the Complaint to the present.
                                                                     71.    This action seeks a finding that Defendant’s conduct violates the FDCPA, and asks
                                                            that the Court award damages as authorized by 15 U.S.C. § 1692k.
                                                                     72.    Defendant regularly engages in debt collection.
                                                                     73.    The Class consists of more than 35 persons from whom Defendant attempted to
                                                            collect delinquent consumer debts and represented that it was entitled to receipt of a processing
                                                            fee.
                                                                     74.    Plaintiff’s claims are typical of the claims of the Class. Common questions of law
BARSHAY | SANDERS PLLC
                         100 GARDEN CITY PLAZA, SUITE 500
                          GARDEN CITY, NEW YORK 11530




                                                            or fact raised by this class action complaint affect all members of the Class and predominate over
                                                            any individual issues. Common relief is therefore sought on behalf of all members of the Class.
                                                            This class action is superior to other available methods for the fair and efficient adjudication of
                                                            this controversy.
                                                                     75.    The prosecution of separate actions by individual members of the Class would
                                                            create a risk of inconsistent or varying adjudications with respect to the individual members of the
                                                            Class, and a risk that any adjudications with respect to individual members of the Class would, as
                                                            a practical matter, either be dispositive of the interests of other members of the Class not party to
                                                            the adjudication, or substantially impair or impede their ability to protect their interests. Defendant
                                                            has acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.
                                                                     76.    Plaintiff will fairly and adequately protect and represent the interests of the Class.
                                                            The management of the class action proposed is not extraordinarily difficult, and the factual and
                                                            legal issues raised by this class action complaint will not require extended contact with the
                                                            members of the Class, because Defendant’s conduct was perpetrated on all members of the Class
                                                            and will be established by common proof. Moreover, Plaintiff has retained counsel experienced
                                                            in actions brought under consumer protection laws.




                                                                                                               6
                                                            Case 1:18-cv-04917-LDH-VMS Document 13 Filed 10/24/18 Page 7 of 7 PageID #: 37



                                                                                                  JURY DEMAND

                                                                   77.   Plaintiff hereby demands a trial of this action by jury.

                                                                                              PRAYER FOR RELIEF
                                                                  WHEREFORE, Plaintiff respectfully requests judgment as follows:

                                                                                    a. Certify this action as a class action; and

                                                                                    b. Appoint Plaintiff as Class Representative of the Class, and
                                                                                    Plaintiff’s attorneys as Class Counsel; and

                                                                                    c. Find that Defendant’s actions violate the FDCPA; and

                                                                                    d. Grant damages against Defendant pursuant to 15 U.S.C. § 1692k;
                                                                                    and

                                                                                    e. Grant Plaintiff’s attorneys’ fees pursuant to 15 U.S.C. § 1692k;
                                                                                    and
BARSHAY | SANDERS PLLC
                         100 GARDEN CITY PLAZA, SUITE 500
                          GARDEN CITY, NEW YORK 11530




                                                                                    f. Grant Plaintiff’s costs; together with

                                                                                    g. Such other relief that the Court determines is just and proper.


                                                            DATED: October 24, 2018

                                                                                                        BARSHAY SANDERS, PLLC

                                                                                                        By: _/s/ David M. Barshay
                                                                                                        David M. Barshay, Esq.
                                                                                                        100 Garden City Plaza, Suite 500
                                                                                                        Garden City, New York 11530
                                                                                                        Tel: (516) 203-7600
                                                                                                        Fax: (516) 706-5055
                                                                                                        dbarshay@barshaysanders.com
                                                                                                        Attorneys for Plaintiff
                                                                                                        Our File No.: 116045




                                                                                                           7
